This is an appeal from a judgment of the district court of Nacogdoches county. The record was filed on the docket of this court on December 26, 1931, and on January 28, 1932, the case was set for submission on April 21, 1932. The case is before us without *Page 417 
briefs by either party, but appellees have filed their motion to dismiss the appeal for want of prosecution. There is no excuse offered why briefs have not been filed. It is well settled that the failure of parties to an appeal, without good cause being shown, to file briefs in accordance with the rules prescribed by the Supreme Court and the statutes, authorizes the Court of Civil Appeals to dismiss the appeal without searching the record for fundamental error. Haynes v. J. M. Radford Grocery Co.,118 Tex. 277, 14 S.W.2d 811; U.S. Fidelity  Guaranty Co. v. Hardy (Tex.Civ.App.) 24 S.W.2d 462; Zurich Gen. Accident  Liability Ins. Co. v. Long (Tex.Civ.App.) 32 S.W.2d 488; Ferguson v. Harris County (Tex.Civ.App.) 42 S.W.2d 297.
As the motion of appellees to dismiss the appeal for want of prosecution was duly filed, and is here insisted upon, and the same being a legal right which appellees have to urge, the motion should be granted, and it is so ordered, and the appeal dismissed.